856 F.2d 196
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary TAKOWSKY, Plaintiff-Appellant,v.WILLIAM BEAUMONT HOSPITAL, Robert Pool, and John Does Nos. 1-25
No. 87-1635.
United States Court of Appeals, Sixth Circuit.
Aug. 26, 1988.

Before KEITH, KENNEDY and ALAN E. NORRIS, Circuit Judges.
PER CURIAM:


1
Plaintiff, Dr. Gary Takowsky, appeals from the summary judgment for Defendants William Beaumont Hospital, Robert Pool and John Does Nos. 1-25 in this action for breach of employment contract and mental distress.  Dr. Takowsky alleges that (1) since he was not given an endorsement by the hospital to sit for his certification examination, his "contract" of employment was breached and that the district court erred in dismissing that claim;  (2) the district court erred in dismissing his claim for intentional infliction of emotional distress rising out of the alleged breach of contract;  and (3) the district court erred in dismissing his claim under 42 U.S.C. Sec. 1983 on the ground that there was no state action.


2
After careful review of the briefs and record in this case, and after listening to arguments of counsel, we believe that the trial court was correct in granting the summary judgment motion for the defendants.  Thus, the decision below is affirmed for the reasons stated by Judge Woods in his oral decision at the summary judgment hearing on June 11, 1987.